DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Ten (10) sheets of formal drawings were filed on 10/31/2019 and have been accepted by the Examiner.
Allowable Subject Matter
Claims 1-4, 6, 7-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims 1-4, 6, 7-10 and 12 distinguishes over the prior of record for the following reasons: The closest prior art record belongs to the US Patent Application Publication to Sauter 2017/0131500US.
In regards to Claims 1 and 7, Sauter teaches a cassette fiber enclosure device having a base, a first wall, a second wall, a latch, a lock configured to retract the latch when the lock is actuate away from a rear of the cassette.
Sauter does not teaches “a lock configured to retract the latch into an unlocked position when the lock is actuated away from the latch  and deploy the latch into a locked position when the lock is actuated toward latch, wherein the lock includes a cross-bar located adjacent a rear wall of the cassette, the cross-bar including an extension disposed at a distal end of the cross-bar, the extension having a retraction mechanism configured to slidably interact with the latch to position the lock into the lock position to lock the cassette to the rail and position the lock into the unlock position to unlock the cassette to the rail” along with other limitations as recited in claims 1 and 7.

Claims 2-4 and 6 depends on claim 1. Claims 8-10 and 12 depends on claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/HOANG Q TRAN/Examiner, Art Unit 2874


/SUNG H PAK/Primary Examiner, Art Unit 2874